DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US Patent Application Publication 2009/0275805), hereinafter Lane.
Regarding claim 1, Lane teaches an electrocardiogram analysis apparatus (Lane, ¶[0116]) comprising: an electrocardiogram signal inputting section to which electrocardiogram signals of a plurality of measurement electrodes that are attached to 
Regarding claims 2 and 7, the modified Lane invention teaches that ECG data is collected together with data about sensor placement (Lane, Fig. 2B, ¶[0097]) . Lane 
Regarding claim 3, Lane teaches that the outputting section further outputs the information indicating that the measurement electrodes have been checked (Lane, ¶[0116] outputting information that electrodes have been checked). Lane does not specifically recite outputting this information together with the ECG signals. However, Lane teaches that indication of the reliability of a signal may be included on a standard ECG monitor (Lane, ¶[0116]), and a standard ECG monitor shows an ECG signal. It would therefore have been obvious to one having ordinary skill in the art to show information indicating that the measurement electrodes have been checked together with the electrocardiogram signals.
Regarding claims 4 and 8, Lane teaches that outputting section further displays the information indicating that the measurement electrodes have been checked, or the information indicating that the measurement electrodes have not been checked (Lane, ¶[0116]). Lane does not expressly teach that this information is displayed in a list of test results of the plurality of subjects. However, Lane teaches that information for a plurality of test subjects may be compiled (Lane, ¶[0147], tabulated information including error type and patient number). It would have been obvious to one having ordinary skill in the art to display information indicating whether or not electrodes have been checked in a list of test results of a plurality of subjects because such a display may reveal that a particular electrode position frequently has problems, indicating that the problem may therefore be with the design of the electrode or the skills of the person placing it, and not with an individual patient.
Regarding claims 5 and 9, Lane teaches that the display of the information indicating that the measurement electrodes have been checked, or the information indicating that the measurement electrodes have not been checked (Lane, ¶[0116]). Lane teaches that bold colors may be used to indicate a warning or a need for intervention (Lane, ¶[0108], ¶[0128]). It would therefore have been obvious to one having ordinary skill in the art, in the modified Lane invention, for the list of test results to be performed by displaying a character in the list, by displaying the list in different colors, or by placing a mark in the list, in order to call attention to the most problematic results that need the most attention from those monitoring the system.
Regarding claim 6, Lane teaches an electrocardiogram system which includes an electrocardiograph that acquires electrocardiogram data of a subject (Lane, ¶[0014], ¶[0116], checking ECG lead placement and ECG lead types makes the inclusion of an electrocardiograph acquiring ECG data of a subject inherent in the system), and an external computer that stores the electrocardiogram data acquired by the electrocardiograph (Lane, ¶[0147] viewing the data as tabulated presupposes that it has been stored in an external computer, so that someone else may view the data later), and in which the electrocardiograph and the external computer are communicable with each other (Lane, ¶[0145-0147], data collected can be wirelessly transmitted to a different computer remotely located; ¶[0149], a central computer may push upgrades to the medical equipment, therefore the ECG may also receive data from the external computer). Lane teaches an electrocardiogram analysis apparatus (Lane, ¶[0116]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Erin M Piateski/Primary Examiner, Art Unit 3792